DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-12,14 and 16-25 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea of detecting image data and measuring biometric data from the without significantly more. The claim(s) recite(s) obtaining data, derive and assess data similar to In Re Grams, 88 F. 2d 835,  12 USPQ 2d 1824 (Fed Cir 1989), which was directed to a method of diagnosing an abnormal condition in an individual and which was found to be patent ineligible. When the claims are considered as a whole, there is no element or combination of elements in the claims that are sufficient to ensure that the claims amount to significantly more than the abstract idea itself. The claims fail to recite any improvements to another technology or technical field, improvements to the functioning of the processor itself, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment (i.e. there is no structural relationship between the abstract idea of modules. The use of a lights and camera is merely a generic and one which is recognized by applicant as known in the art. Therefore, because there are no meaningful limitations in the claim to transform the exception into a patent eligible application such that the claim amounts to "significantly more" than the exception itself, the claim is rejected under 35 USC 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 12, 16, 18, 20, 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Svenson et al. (US 20210307621), cited previously.
Regarding claim 1, Svenson discloses a system for monitoring a human operator of critical equipment (section 0545, 0553, 0555, The provided method and system may be used to monitor machine operators in factories, detecting potential health issues or fatigue in them. The provided method and system may be used to monitor pilots for unusual physical or behavioral variations. The provided method and system may be used to monitor a driver's behavior, and to further detect whether a driver is fatigued based on his or her behavior. This may apply to car, truck, bus, train or tram drivers), the system comprising: an imaging module 110, 112, 114; a biometric measurement module 130; a risk detection module; and a risk response module 120 (Fig. 1, sections 0065-0068, the system includes at least one monitor, abnormality detection server including at least one electronic processing device, and a biometric profile management system server. As shown in FIG. 1, the monitor includes one or more video cameras for capturing video signals, and one or more thermal imaging devices for capturing thermal imaging signals including a series of thermal images that are associated with the video signals captured by the video cameras. The video cameras may be, for example, an RGB (red/green/blue) video camera. The thermal imaging devices may be an infrared camera. The video cameras and the thermal imaging devices are in communication with the abnormality detection server via one or more communication networks), wherein: the imaging module includes: a multi-spectral light source configured to emit light in a first spectral wavelength range for illuminating at least a portion of the human operator (section 0067, the video cameras may be, for example, an RGB (red/green/blue) video camera. The thermal imaging devices may be an infrared camera); a camera configured to detect light received from the human operator in response to said illumination and in a second spectral wavelength range (section 0067, the video cameras may be, for example, an RGB (red/green/blue) video camera. The thermal imaging devices may be an infrared camera); and an imaging data generator configured to generate image data based on the emitted light and detected light; the biometric measurement module is configured to: receive the image data; based on the image data, perform at least one biometric measurement on the human operator (section 0069, Using the received video signals and the thermal imaging signals, the abnormality detection server detects at least one individual e.g., a person from the video signal, and detects at least one biometric characteristic of that individual. The abnormality detection server generates biometric detection data representing the detected biometric characteristic); correct the at least one biometric measurement based upon a distance between the human operator and the imaging module (section 0382, the object detector and object tracker unit process the video and meta-data stored in storage unit. Note that in some embodiments, the video and meta-data produced by the data capture unit may be fed directly to the detector and/or tracker units, in addition to the storage unit, in order to improve processing efficiency); the risk detection module is configured to: based on the biometric measurements establish a safety risk associated with the human operator; and the risk response module is configured to: based on the safety risk generate a risk response (section 0554,0556, The system may be configured to take into account predetermined factors related to physical or behavioral variations. For example, it would be normal for the heart rate of a pilot to increase while the plane is taking off or landing. However, if the heart rate rises mid-flight, the system may recognize it as an abnormality and therefore trigger an alert. The system may also be configured to determine whether a pilot is suitable to fly before the plane leaves the terminal, based on the pilot's physical condition or behavior. At the same time, out-of-character behavior of the driver can be accurately detected to alert for situations such as fatigue driving or drunk driving. The system may further inhibit the vehicle to be started if the driver is detected to be fatigued or drunk), wherein the risk response reduces the probability of occurrence of an unsafe condition (section 0556, Using the system provided herein, frequent movement of this driver can be recognized as his or her normal behavior, thereby effectively reducing false alarms. At the same time, out-of-character behavior of the driver can be accurately detected to alert for situations such as fatigue driving or drunk driving. The system may further inhibit the vehicle to be started if the driver is detected to be fatigued or drunk).
Concerning claim 2, Svenson discloses the critical equipment includes at least one of an airplane, a heavy machinery, a train, an air traffic control system, a car, and a bus (Section 0555, The provided method and system may be used to monitor a driver's behavior, and to further detect whether a driver is fatigued based on his or her behavior. This may apply to car, truck, bus, train or tram drivers).
With respect to claim 3, Svenson discloses the safety risk includes at least one of fatigue, a seizure, a heart-attack or a stroke (Section 0556, The system may further inhibit the vehicle to be started if the driver is detected to be fatigued or drunk).
Regarding claim 4, Svenson discloses the risk response includes at least one of generating an audio alarm, halting the equipment, transferring control to another operator, overriding the operator over the equipment, and sending an alarm message (Section 0556, The system may further inhibit the vehicle to be started if the driver is detected to be fatigued or drunk).
Concerning claim 5, Svenson discloses the imaging module is configured to be installed facing the human operator (Section 0084, the monitor 110 further includes a face detector, which detects faces and sends the detection result to the abnormality detection server. The face detector may be integrated with the video cameras and/or the thermal imaging devices as a single device).
With respect to claim 12, Svenson discloses an alarm signal mechanism for raising an alarm when the determined biometric parameter is in an alarm range (section 0232, When an abnormality is detected, the system may trigger a notification, e.g., an alert or alarm, to notify the relevant staff).
Concerning claim 16, Svenson discloses the first and the second ranges of electromagnetic wavelengths include a green wavelength (section 0067, the video cameras may be, for example, an RGB (red/green/blue) video camera. The thermal imaging devices may be an infrared camera); and the biometric measurement module is configured to determine the heartbeat rate based on a reflectance of the green wavelength (section 0282, the monitoring apparatus includes three imaging devices, each configured to produce imaging data that is used by the detection server to detect the presence of an individual, identify the individual based on predetermined identity data, and detect particular physical characteristics (such as a thermal signature or heart rate).
With respect to claim 17, Svenson discloses the biometric measurement module is configured to determine the heartbeat rate based on a time dependence of the image data (section 0282, the monitoring apparatus includes three imaging devices, each configured to produce imaging data that is used by the detection server to detect the presence of an individual, identify the individual based on predetermined identity data, and detect particular physical characteristics (such as a thermal signature or heart rate).
Regarding claim 18, Svenson discloses the biometric measurement module is configured to detect an extremity of a subject and determine the biometric parameter by analyzing image data received from a skin portion of the extremity (section 0401, the object detector will attempt to detect potentially overlapping object classes such as person, face).
With respect to claim 20, Svenson discloses the biometric measurement module is configured to estimate a volume of a subject and based on the volume estimate a weight of the subject (section 0083, the data capturing devices may include biometric sensors that measure other biometric features of a person, for example body weight.).
Concerning claim 22, Svenson discloses the biometric measurement includes at least one of measuring an oxygen level of blood, a heartbeat rate, blood pressure, a body temperature, and a breathing rate (section 0112, the biometric characteristics may include one or more physiological characteristic, such as body temperature, heart/pulse rate, breathing pattern, and/or pupil dilation).
Regarding claim 23, Svenson discloses the biometric measurement module is further configured to correct the image data based upon a reference temperature of the thermal mass (section 0067, the video cameras may be, for example, an RGB (red/green/blue) video camera. The thermal imaging devices may be an infrared camera).
Concerning claim 24, Svenson discloses the biometric measurement module is further configured to correct the body temperature based on at least one of ambient air temperature and humidity (sections 0125, 0477, This may reduce the effect of ambient temperature variations due to seasonal changes or air-conditioning, and thereby increase the accuracy of the detection of abnormal body temperature. The conditions can include factors influencing the learning environment, such as the type of class or session being undertaken, and/or environmental factors (e.g. the ambient temperature within the environment).
With respect to claim 25, Svenson discloses a cooling device that maintains a temperature of the thermal mass (Section 0125, This may reduce the effect of ambient temperature variations due to seasonal changes or air-conditioning, and thereby increase the accuracy of the detection of abnormal body temperature).
Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive. Examiner still finds the claim(s) recite(s) obtaining data, derive and assess data similar to In Re Grams, 88 F. 2d 835,  12 USPQ 2d 1824 (Fed Cir 1989), which was directed to a method of diagnosing an abnormal condition in an individual and which was found to be patent ineligible. Examiner also finds that correct the at least one biometric measurement based upon a distance between the human operator and the imaging module (section 0382, the object detector and object tracker unit process the video and meta-data stored in storage unit. Note that in some embodiments, the video and meta-data produced by the data capture unit may be fed directly to the detector and/or tracker units, in addition to the storage unit, in order to improve processing efficiency). wherein the risk response reduces the probability of occurrence of an unsafe condition (section 0556, Using the system provided herein, frequent movement of this driver can be recognized as his or her normal behavior, thereby effectively reducing false alarms. At the same time, out-of-character behavior of the driver can be accurately detected to alert for situations such as fatigue driving or drunk driving. The system may further inhibit the vehicle to be started if the driver is detected to be fatigued or drunk).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792